Abatement Order filed September 14, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00429-CR
                                  NO. 14-12-00432-CR
                                    ____________

                      CHARLES ALLEN DONELLY, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 435th District Court
                            Montgomery County, Texas
             Trial Court Cause Nos. 11-12-13328-CR & 11-12-13327-CR


                               ABATEMENT ORDER
       The reporter’s record in this case was due May 21, 2012. See Tex. R. App. P. 35.1.
On June 15, 2012, this court granted a motion for extension of time for Heather Deiss to
file her portion of the record. The record was not filed. No further extension of time was
requested.

       On July 18, 2012, this court ordered Heather Deiss to file her portion of the record
within 30 days and instructed the court reporter that if the record was not filed, the court
would order the trial court to conduct a hearing to determine the reason for failure to file
the record. The record has not been filed with the court. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). It is the duty of the trial court to ensure that its reporter's work is timely
accomplished by setting work priorities. Tex. R. App. P. 13.3. Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

       We direct the judge of the 435th District Court to conduct a hearing at which the
court reporter, appellant’s counsel, and appellee’s counsel shall participate to (a) determine
the reason for failure to file the record; (b) establish a date certain when the reporter’s
record will be filed, and (c) make findings as to whether the court reporter should be held in
contempt of court for failing to file the reporter’s record timely as ordered. We order the
court to prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions. The
hearing record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If the court reporter files the record prior to the date set for
the hearing, the appeal will be reinstated and the trial court need not hold a hearing.



                                       PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                              2